El Juez Asociado Señob De Jesús emitió
la opinión del tribunal.
El apelante fné sentenciado a cumplir diecisiete años de presidio con trabajos forzados al ser convicto de un delito .de asesinato en segundo grado. En apoyo de este recurso, el apelante, como único error, señala que el veredicto no está sostenido por la prueba. Basa su contención: (a) -en que según la defensa los hechos imputados al acusado ocurrie-ron con motivo de una súbita pendencia o arrebato de có-lera; (b) en que no existió premeditación expresa ni tácita; (e) en que toda vez que uno de los testigos de cargo declaró originalmente a un policía que un individuo conocido por el apodo de Jibarín había tenido participación en el crimen, esa circunstancia debió producir en la mente del jurado duda razonable con respecto al verdadero autor del delito, y (d) que existe “una posibilidad no muy remota” de que el acu-sado fuese realmente la persona que originalmente dió el primer golpe, pero no la puñalada.
La prueba del fiscal revela que la noche de autos, el apelante y otros amigos se hallaban en un establecimiento -denominado Bar América, propiedad de Federico Santiago Gómez. Que el acusado y un compañero conocido por el apodo de Jibarín se acercaron al mostrador y pidieron sandwiches y cerveza que les fueron servidos por el dependiente, pagando con una moneda de 25 centavos y una de 10 centavos respectivamente. Que el dependiente puso sobre el mos-trador la vuelta correspondiente a cada uno, pero el Jibarín se apoderó de todo el dinero y se lo echó al bolsillo. Con tal razón se suscitó una discusión entre -ellos, dando lugar a que *128el dueño del establecimiento les llamase la atención y les re-quiriese para que saliesen del local. . En ese momento y sin otro motivo, el acusado descargó su puño sobre el pecho del dueño del establecimiento, quien fué derribado, quejándose de haber sido herido. Tanto el acusado como su compañero-Jibarín se dieron a la fuga inmediatamente. Levantado el interfecto y acomodado sobre una mesa, se comprobó que estaba herido, siendo conducido al hospital, donde falleció horas después. El médico que practicó la autopsia declaró que la herida medía 3ys pulgadas de ancho, que había sido inferida por un arma blanca, y que había interesado el pul-món izquierdo, la arteria pulmonar cerca del ventrículo de-recho, y producídole una gran hemorragia que fué la causa determinante de la muerte.
Tal fué la prueba de cargo que desfiló ante el jurado. De ella no surge que hubiese existido súbita pendencia o que hubiese motivo para un arrebato de cólera por parte del acusado, y la prueba de descargo tampoco tiende a demos-trar tal cosa. La defensa del acusado fué simplemente que él no infirió la herida y que no se hallaba presente cuando se cometió el delito.
Que existió la premeditación tácita, concluyentemente lo demuestra el hecho de no haber existido notable provocación para causar la muerte del interfecto. Artículo 200 del Código Penal. [3] El hecho de que no se ocupara el arma en nada beneficia al acusado. De acuerdo con la prueba de cargo, fué el acusado el único que atacó al interfecto. Dos testigos presenciaron la agresión, y si bien declararon no haber visto el arma, la mejor prueba de que la tuvo en sus manos el acusado es la herida nfisma, la cual fué producida necesariamente con un arma blanca. [4] Y por' último el hecho de que uno de los testigos de cargo hubiera dicho en cierta ocasión fuera de la corte que el que causó la muerte fué Jibarín y no el acusado, no implica necesariamente que el jurado estuviese obligado a dar crédito a esa *129manifestación o que la misma indefectiblemente tuviera que producir en sus mentes una duda razonable con respecto a la culpabilidad del acusado.

Procede, por lo expuesto, desestimar el recurso y confir-mar la sentencia apelada.